EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary ($ Millions) 4Q 2011 4Q 2010 Core Results EPS - Diluted Reported Net Income EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) YTD 2011 YTD 2010 Core Results EPS - Diluted Reported Net Income EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) Shares Outstanding (mm) Cash Flow from Operations 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Fourth Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other 70 70 Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (7 ) 7 Discontinued operations, net - Net Income $ $ 7 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Fourth Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Asset impairments $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Tax effect of adjustments ) ) Benefit from foreign tax credit carry-forwards Income from continuing operations 95 Discontinued operations, net of tax 20 ) Discontinued operations, net - Net Income $ $ 75 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Twelve Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ 35 Libya exploration write-off $ ) Gain on sale of Colombia pipeline interest 29 Foreign tax Chemical Midstream, marketing and other Corporate Interest expense, net ) Premium on debt extinguishments ) Other ) ) Taxes ) ) Tax effect of adjustments ) 33 State income tax charge Income from continuing operations Discontinued operations, net of tax ) Discontinued operations, net - Net Income $ $ 57 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Twelve Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Asset impairments $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Tax effect of adjustments ) ) Benefit from foreign tax credit carry-forwards Income from continuing operations 95 Discontinued operations, net of tax ) 39 Discontinued operations, net - Net Income $ $ $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY YEAR-TO-DATE REPORTED INCOME QTR 4 QTR 3 QTR 4 12 Months 12 Months Oil & Gas Chemicals Midstream, marketing and other 70 77 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Income from continuing operations Worldwide effective tax rate 37% 38% 34% 39% 40% CORE RESULTS QTR 4 QTR 3 QTR 4 12 Months 12 Months Oil & Gas Chemicals Midstream, marketing and other 70 77 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Core results Worldwide effective tax rate 37% 38% 38% 38% 41% 6 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Fourth Quarter Net Income (Loss) Reported Income Comparison Fourth Third Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other 70 77 (7 ) Corporate Interest expense, net ) ) (2 ) Other ) ) ) Taxes ) ) Income from continuing operations ) Discontinued operations, net (7 ) (4 ) (3 ) Net Income $ $ $ ) Earnings Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 37% 38% 1% OCCIDENTAL PETROLEUM 2011 Fourth Quarter Net Income (Loss) Core Results Comparison Fourth Third Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other 70 77 (7 ) Corporate Interest expense, net ) ) (2 ) Other ) ) ) Taxes ) ) Core Results $ $ $ ) Core Results Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 37% 38% 1% 7 Investor Relations Supplemental Schedules 8 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Fourth Quarter Net Income (Loss) Reported Income Comparison Fourth Fourth Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 33 Midstream, marketing and other 70 ) Corporate Interest expense, net ) ) (5 ) Other ) ) 13 Taxes ) ) ) Income from continuing operations Discontinued operations, net (7 ) 20 ) Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 37% 34% -3% OCCIDENTAL PETROLEUM 2011 Fourth Quarter Net Income (Loss) Core Results Comparison Fourth Fourth Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 33 Midstream, marketing and other 70 ) Corporate Interest expense, net ) ) (5 ) Other ) ) 13 Taxes ) ) ) Core Results $ $ $ Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 37% 38% 1% 9 Investor Relations Supplemental Schedules 10 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months NET PRODUCTION PER DAY: United States Crude Oil (MBBL) California 84 75 80 76 Permian Midcontinent and other 19 9 16 7 Total NGL (MBBL) California 15 15 15 16 Permian 37 31 38 29 Midcontinent and other 18 7 16 7 Total 70 53 69 52 Natural Gas (MMCF) California Permian Midcontinent and other Total Latin America Crude Oil (MBBL) Colombia 28 30 29 32 Natural Gas (MMCF) Bolivia 14 18 15 16 Middle East / North Africa Crude Oil (MBBL) Bahrain 5 3 4 3 Dolphin 9 11 9 11 Iraq 9 11 7 3 Libya 1 11 4 12 Oman 67 67 67 62 Qatar 76 75 73 76 Yemen 23 27 27 31 Total NGL (MBBL) Dolphin 9 12 10 13 Libya - 1 - 1 Total 9 13 10 14 Natural Gas (MMCF) Bahrain Dolphin Oman 58 47 54 48 Total Barrels of Oil Equivalent (MBOE) 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months NET SALES VOLUMES PER DAY: United States Crude Oil (MBBL) NGL (MBBL) 70 53 69 52 Natural Gas (MMCF) Latin America Crude Oil (MBBL) 32 31 29 32 Natural Gas (MMCF) 14 18 15 16 Middle East / North Africa Crude Oil (MBBL) Bahrain 5 3 4 3 Dolphin 9 11 9 12 Iraq 6 - 3 - Libya 1 9 4 12 Oman 66 63 69 61 Qatar 75 74 73 76 Yemen 24 27 27 30 Total NGL (MBBL) Dolphin 10 12 10 12 Libya - 3 - 1 Total 10 15 10 13 Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months OIL & GAS: PRICES United States Crude Oil ($/BBL) NGL ($/BBL) Natural gas ($/MCF) Latin America Crude Oil ($/BBL) Natural Gas ($/MCF) Middle East / North Africa Crude Oil ($/BBL) NGL ($/BBL) Total Worldwide Crude Oil ($/BBL) NGL ($/BBL) Natural Gas ($/MCF) Fourth Quarter Twelve Months Exploration Expense United States $ 71 $ 27 $ $ Latin America - 6 1 7 Middle East / North Africa 2 21 53 93 TOTAL REPORTED $ 73 $ 54 $ $ Less - non-core impairments - - ) - TOTAL CORE $ 73 $ 54 $ $ 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months Capital Expenditures ($MM) Oil & Gas California $ Permian Midcontinent and other Latin America 79 56 Middle East/ North Africa Exploration 64 Chemicals Midstream, marketing and other Corporate 11 6 50 36 TOTAL $ Depreciation, Depletion & Fourth Quarter Twelve Months Amortization of Assets ($MM) Oil & Gas Domestic $ Latin America 23 31 90 Middle East/ North Africa Chemicals 81 79 Midstream, marketing and other 39 37 Corporate 6 6 24 22 TOTAL $ 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 31-Dec-11 31-Dec-10 CAPITALIZATION Long-Term Debt (including short-term borrowings) $ $ EQUITY $ $ Total Debt To Total Capitalization 13% 14% 15
